Citation Nr: 1502984	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1968 and from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The July 2009 rating decision on appeal continued a 30 percent rating for the Veteran's service-connected status post total right knee arthroplasty, effective May 1, 2009, following the expiration of a temporary 100 percent (convalescent) disability rating.  In an April 2014 Board decision by another Veterans Law Judge, the Veteran's claim was denied.  The Veteran appealed that decision to the Court, resulting in a November 2014 Joint Motion for Remand (JMR) by the parties.  A November 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  

The case has now been reassigned to the undersigned for the purpose of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

The Veteran received a VA examination in June 2009.  In the November 2014 JMR, the parties agreed that this examination was inadequate because it was unclear whether the range-of-motion loss noted in the examination report included range-of-motion loss attributable to pain, as required by the Court's holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Consequently, remand is necessary for another VA examination that meets such requirement.  

Furthermore, the record indicates that the Veteran receives on-going VA treatment for the disability at issue.  It is not clear from the record that all relevant treatment records for the disability at issue in this appeal (as opposed to records obtained with respect to other claims pending during the appeal period) have been obtained for the record.  Records of treatment for a service-connected disability throughout the evaluation period are clearly pertinent (and may be critical) evidence in a claim for increase, and updated treatment records must be obtained on remand (if available).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his service-connected status post total right knee arthroplasty, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected status post total right knee arthroplasty.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his service-connected right knee disability.  The examiner should address the Veteran's specific contentions that:
 
	a) the disability in question is severe enough to require 	the use of an assistive device (cane), but that he is 	unable to use one due to other disabilities; 

	b) he experiences constant discomfort/periodic pain in 	his right knee, with or without motion; 

	c) his right knee is constantly swollen, even without 	use, and that the swelling increases with use;
	
	d) the swelling leads to symptoms of stiffness and 	locking; and

	e) his knee "clicks" when he walks.

Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  To ensure compliance with the directive of the Court in this case, the examiner should specifically comment as to what portion of any observed range-of-motion loss is attributable to pain.  In addition, the examiner should be provided a copy of the relevant rating criteria for status post total right knee arthroplasty (including Diagnostic Codes 5055, 5256, 5261, and 5262) and asked to comment on the applicability of each to the Veteran's service-connected right knee disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



